IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


BINSWANGER OF PENNSYLVANIA,                : No. 146 EAL 2018
INC.,                                      :
                                           :
                   Petitioner              : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
                                           :
             v.                            :
                                           :
                                           :
TSG REAL ESTATE LLC,                       :
                                           :
                   Respondent              :

BINSWANGER OF PENNSYLVANIA,                : No. 147 EAL 2018
INC.,                                      :
                                           :
                   Petitioner              : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
                                           :
             v.                            :
                                           :
                                           :
TSG REAL ESTATE, LLC,                      :
                                           :
                   Respondent              :


                                     ORDER



PER CURIAM

     AND NOW, this 30th day of August, 2018, the Petition for Allowance of Appeal is

DENIED.